
	
		III
		110th CONGRESS
		1st Session
		S. RES. 167
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2007
			Mr. Feingold (for
			 himself and Mr. Kohl) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Wisconsin
		  men’s indoor track and field team on becoming the 2006–2007 National Collegiate
		  Athletic Association Division I Indoor Track and Field
		  Champions.
	
	
		Whereas, on March 10, 2007, in Fayetteville, Arkansas, the
			 University of Wisconsin men’s indoor track and field team (referred to in this
			 preamble as the Badgers indoor track and field team) became the
			 first-ever Big 10 Conference school to win the National Collegiate Athletic
			 Association (NCAA) Division I Indoor Track and Field Championship, by placing
			 first with 40 points, 5 points ahead of second place finisher Florida State
			 University, and 6 points ahead of the third place finisher, the University of
			 Texas;
		Whereas the Badgers indoor track and field team secured
			 its victory through the strong performances of its members, including—
			(1)senior Chris
			 Solinsky, who placed first in the 5,000-meter run, with a time of 13:38.61, and
			 placed second in the 3,000-meter run, with a time of 7:51.69;
			(2)senior Demi
			 Omole, who placed second in the 60-meter dash with a time of 6.57;
			(3)senior Tim
			 Nelson, who placed fifth in the 5,000-meter run with a time of 13:48.08;
			(4)senior Joe
			 Detmer, who finished fifth in the Heptathlon with 5,761 points; and
			(5)freshman Craig
			 Miller, sophomore James Groce, junior Joe Pierre, and freshman Jack Bolas, who
			 finished fifth in the Distance Medley Relay with a time of 9:35.81;
			Whereas the success of the season depended on the hard
			 work, dedication, and performance of every player on the Badgers indoor track
			 and field team, including—
			(1)Zach Beth;
			(2)Brandon
			 Bethke;
			(3)Brennan
			 Boettcher;
			(4)Jack
			 Bolas;
			(5)Nathan
			 Brown;
			(6)Joe
			 Conway;
			(7)Ryan
			 Craven;
			(8)Joe
			 Detmer;
			(9)Victor
			 Dupuy;
			(10)Peter
			 Dykstra;
			(11)Stu
			 Eagon;
			(12)Sal
			 Fadel;
			(13)Jake
			 Fritz;
			(14)Ryan
			 Gasper;
			(15)Barry
			 Gill;
			(16)Dan
			 Goesch;
			(17)James
			 Groce;
			(18)Eric
			 Hatchell;
			(19)Luke
			 Hoenecke;
			(20)Paul
			 Hubbard;
			(21)Lance
			 Kendricks;
			(22)Andrew
			 Lacy;
			(23)Nate
			 Larkin;
			(24)Billy
			 Lease;
			(25)Jim
			 Liermann;
			(26)Rory
			 Linder;
			(27)Steve
			 Ludwig;
			(28)Steve
			 Markson;
			(29)Zach
			 McCollum;
			(30)James
			 McConkey;
			(31)Brian
			 McCulliss;
			(32)Chad
			 Melotte;
			(33)Craig
			 Miller;
			(34)Tim
			 Nelson;
			(35)Pat
			 Nichols;
			(36)Demi
			 Omole;
			(37)Landon
			 Peacock;
			(38)Seth
			 Pelock;
			(39)Tim
			 Pierie;
			(40)Joe
			 Pierre;
			(41)Adam
			 Pischke;
			(42)Jarad
			 Plummer;
			(43)Ben
			 Porter;
			(44)Nathan
			 Probst;
			(45)Codie
			 See;
			(46)Noah
			 Shannon;
			(47)Chris
			 Solinsky;
			(48)Mike
			 Sracic;
			(49)Derek
			 Thiel;
			(50)Joe
			 Thomas;
			(51)Jeff
			 Tressley;
			(52)Christian
			 Wagner; and
			(53)Matt
			 Withrow;
			Whereas the success of the Badgers indoor track and field
			 team was facilitated by the knowledge and commitment of the team’s coaching
			 staff, including—
			(1)Head Coach Ed
			 Nuttycombe;
			(2)Assistant Coach
			 Jerry Schumacher;
			(3)Assistant Coach
			 Mark Guthrie;
			(4)Assistant Coach
			 Will Wabaunsee;
			(5)Volunteer Coach
			 Pascal Dorbert;
			(6)Volunteer Coach
			 Nick Winkel; and
			(7)Volunteer Coach
			 Chris Ratzenberg;
			Whereas, on February 24, 2007, in Bloomington, Indiana,
			 the Badgers indoor track and field team won its seventh consecutive Big 10
			 Championship by placing first with 120 points, 27 points ahead of the second
			 place finisher, the University of Minnesota, and 31 points ahead of the third
			 place finisher, the University of Michigan;
		Whereas numerous members of the Badgers indoor track and
			 field team were recognized for their performances in the Big 10 Conference,
			 including—
			(1)Demi Omole, who
			 was named Track Athlete of the Year and Track Athlete of the
			 Championships;
			(2)Joe Detmer, who
			 was named Field Athlete of the Year and was a Sportsmanship Award
			 honoree;
			(3)Craig Miller, who
			 was named Freshman of the Year;
			(4)Ed Nuttycombe,
			 who was named Coach of the Year;
			(5)Chris Solinsky,
			 Demi Omole, and Joe Detmer, who were named First Team All-Big 10; and
			(6)Brandon Bethke,
			 Craig Miller, Luke Hoenecke, Steve Markson, and Tim Nelson, who were named
			 Second Team All-Big 10;
			Whereas numerous members of the Badgers indoor track and
			 field team were recognized for their performance in the NCAA Indoor Track and
			 Field Championships, including—
			(1)Ed Nuttycombe,
			 who was named Division I Men's Indoor Track and Field Coach of the Year by the
			 U.S. Track and Field and Cross Country Coaches Association;
			(2)Jack Bolas, Joe
			 Detmer, Stu Eagon, James Groce, Tim Nelson, Demi Omole, Joe Pierre, and Chris
			 Solinsky, who were recognized as 2007 Men’s Indoor Track All-Americans;
			 and
			(3)Chris Solinsky,
			 who was named Division I Men’s Track Athlete of the Year by the U.S. Track and
			 Field and Cross Country Coaches Association, and was the first University of
			 Wisconsin men’s track athlete to be named national athlete of the year;
			 and
			Whereas several members of the 2007 Badgers indoor track
			 and field team were also members of the 2005 University of Wisconsin men’s
			 cross country NCAA Division I Championship team, including—
			(1)Brandon
			 Bethke;
			(2)Stu Eagon;
			(3)Ryan
			 Gasper;
			(4)Tim
			 Nelson;
			(5)Tim
			 Pierie;
			(6)Joe
			 Pierre;
			(7)Ben
			 Porter;
			(8)Codie See;
			(9)Chris
			 Solinsky;
			(10)Christian
			 Wagner; and
			(11)Matt Wintrow:
			 Now, therefore, be it
			
	
		That the Senate—
			(1)congratulates the
			 University of Wisconsin-Madison men’s indoor track and field team, Head Coach
			 Ed Nuttycombe, Athletic Director Barry Alvarez, and Chancellor John D. Wiley,
			 on an outstanding championship season; and
			(2)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to the Chancellor of the University of Wisconsin-Madison.
			
